Citation Nr: 0716574	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant was a member of the New Mexico Army National 
Guard from July 1964 to July 1969, with active duty for 
training service from September 1, 1964 to February 28, 1965.  
He was also a member of the Illinois Army National Guard from 
July 1969 to July 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of administrative decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen a claim of basic 
eligibility for nonservice-connected pension benefits.  He 
contends that he has the requisite service necessary for 
pension benefits.  

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2006).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  The Vietnam era is a period 
of war.  38 U.S.C.A. § 101(11) (West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The appellant's original claim for VA pension benefits was 
denied by the Board in a March 2000 decision.  At that time, 
the evidence of record included a National Guard Bureau (NGB) 
Form 22, which showed that the appellant was a member of the 
Army National Guard of Illinois from July 1969 to July 1970; 
that he had prior service with the New Mexico Army National 
Guard from July 1964 to July 1969; that he had voluntarily 
entered military active service from September 1, 1964 to 
February 28, 1965; and that he had been in artillery school 
from November 7, 1964 to February 28, 1965.  In addition, a 
copy of a NGB Retirement Credits Record showed that for the 
1969-1970 period, the appellant had earned a total of 57 
points of inactive duty training with the Illinois Army 
National Guard.  The evidence of record also included a copy 
of the appellant's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, which showed that he had 
been a member of the New Mexico Army National Guard from 
September 1, 1964 to February 28, 1965, during which time he 
had 6 months of what was classified as active duty for 
training.  

In light of the above, the Board concluded in the March 2000 
decision that the criteria of "veteran" for purposes of the 
appellant's entitlement to VA nonservice-connected pension 
benefits had not been met as a matter of law.  The Board 
found that the service department had certified that the 
appellant had no active military service of 90 days or more 
with at least one day being during a period of war or 
discharge or release from service during a period of war for 
service-connected disability.  In regard to the appellant's 
period of active duty for training from September 1964 to 
February 1965, even though the service was for over 90 days 
and during a period of war, the appellant was not disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  Thus, given this prior denial, new and material 
evidence must be received in order for the claim to be 
reopened.    

In October 2003, the appellant submitted a copy of a NGB 
Retirement Credits Record, which shows that he had the 
following periods of "Active Duty or Active Duty Training" 
with the New Mexico Army National Guard: from August 8, 1964 
to August 22, 1964 (15 days); July 24, 1965 to August 8, 1965 
(16 days); June 4, 1966 to June 19, 1966 (16 days); June 11, 
1967 to June 25, 1967 (15 days); June 9, 1968 to June 23, 
1968 (15 days); and from June 8, 1969 to June 22, 1969 (15 
days).  As noted above, active or inactive duty for training 
does not qualify one for pension unless the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 106; 38 C.F.R. 
§ 3.6.  The appellant contends that the NGB Retirement 
Credits Record shows that he served on active duty for an 
aggregate of 92 days during a period of war.  While it 
appears that the periods of time in question are active duty 
for training because they are all of approximately two weeks 
duration, there is no indication that the RO considered this 
evidence in relation to the appellant's new and material 
claim.  The statement of the case that was issued subsequent 
to the receipt of the most recent NGB Retirement Credits 
Record does not reveal that the RO considered the 
aforementioned evidence.  

When any pertinent evidence is received by the RO but is not 
considered prior to the transfer of a case to the Board, a 
supplemental statement of the case (SSOC) must be furnished 
to the appellant and his representative unless the additional 
evidence is duplicative or not relevant to the issues on 
appeal.  See 38 C.F.R. § 19.37(a) (2006).  The additional 
evidence in this case, which lists several periods of service 
and was not of record at the time of the March 2000 Board 
decision, appears to have been received without waiver of the 
appellant's right to have that evidence initially considered 
by the RO.  The AMC or RO must consider the new evidence and 
if the additional periods of service are active duty, active 
duty for training, or inactive duty for training, legal 
authority must be cited in classifying the periods of service 
in question as such.  Accordingly, this matter must be 
remanded in accordance with 38 C.F.R. § 19.31 and § 19.37 
(2006).  See also 38 C.F.R. § 19.9 (2006).  

The RO or AMC must also ensure that all notification and 
development necessary to comply with 38 U.S.C.A. §§ 5103(a) 
and 5103A (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO or AMC must ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006) is fully satisfied.

The notification to the appellant must 
include 38 C.F.R. § 3.203(a), which 
provides that a claimant may show service 
by submitting certain documents "without 
verification from the appropriate service 
department". 

2.  The RO must consider the most recent 
NGB Retirement Credits Record and 
determine whether the appellant had active 
duty, active duty for training, or 
inactive duty for training for all of the 
periods of time specified.  Any indicated 
development preceding this determination 
should be accomplished, to include 
contacting the National Personnel Records 
Center and the New Mexico Army National 
Guard if deemed necessary.  The RO must 
cite legal authority in classifying the 
periods of service in question as active 
duty, active duty for training, or 
inactive duty for training.

If such action does not result in a grant 
of the benefit sought, the RO should 
provide the appellant and his 
representative a supplemental statement of 
the case, which reflects consideration of 
the most recent NGB Retirement Credits 
Record, and an appropriate period of time 
should be allowed for response.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 20 02), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



